295 F.2d 511
NATIONAL LABOR RELATIONS BOARD, Petitionerv.ST. CLOUD FDRY. AND MACHINE COMPANY.
No. 16824.
United States Court of Appeals Eighth Circuit.
Sept. 28, 1961.

Petition for Enforcement of Order of National Labor Relations Board.
Dominick L. Manoli, Assoc.  Gen. Counsel and Marcel Mallet-Prevost, Asst. Gen. Counsel, Washington, D.C., for petitioner.
Paul G. Hoffman, St. Cloud, Minn., for respondent.
PER CURIAM.


1
Motion of petitioner for entry of default judgment granted, and Order of Labor Board of March 1, 1961 enforced, etc.